By Judge F. Bruce Bach
This matter comes before this Court on Defendants’ Demurrer. The sole issue at hand is whether Count III of Plaintiff’s motion for judgment alleging defamation is barred by the statute of limitations. Upon consideration of the arguments and evidence presented, I deny the Defendants’ plea of statute of limitations.
On January 8, 1995, a Melart store employee allegedly told a Fairfax County police officer that Mr. Daniels stole a watch. Mr. Daniels was subsequently convicted of petty larceny in the Fairfax County General District Court on May 3, 1995. Mr. Daniels appealed his conviction to the Fairfax County Circuit Court. On October 10, 1995, the Plaintiff was acquitted of the petty larceny charges.
Plaintiff’s claim of personal defamation is based on the alleged statements made by a Melart’s employee that the Plaintiff “stole the watch.” See Plaintiff’s Motion for Judgment, paragraphs 13 and 31. While it is true that the first allegedly defamatory statement occurred on January 8, 1995, the accrual for the cause of action before this Court did not begin until the date of the Plaintiff’s acquittal, October 10, 1995.
Had the Plaintiffs appeal resulted in a conviction, the Plaintiff would be estopped from pursuing his claim of defamation since the Defendants’ assertions would have been adjudged valid. Accordingly, it was only after the Plaintiff’s acquittal on October 10, 1995, that Mr. Daniels’ action for defamation fully accrued. See Warren v. Bank of Marion, 618 F. Supp. 317 *255(W.D. Va. 1985). The Plaintiff’s filing of his motion for judgment on April 29, 1996, was within the one year statute of limitation as required by Section 8.01-247.1. The Defendants’ Demurrer as to Count III of the Motion for Judgment is denied.